Citation Nr: 0427688	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-00 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment/reimbursement for unauthorized medical 
expenses for treatment at the Citrus Memorial Hospital on 
December 12, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1955 to August 1958.  This appeal is before the Board 
of Veterans' Appeals (Board) from a September 2002 
determination by the VA Medical Center (VAMC) in Gainesville, 
Florida, (the agency of original jurisdiction (AOJ)), which 
denied reimbursement of unauthorized medical expenses 
incurred at the Citrus Memorial Hospital on December 12, 
2001.  The matter now appears to be in the jurisdiction of 
the National Appeals Office in Fort Harrison, Montana.  

This matter is REMANDED to the AOJ via the Appeals Management 
Center (AMC) in Washington, D.C. VA will notify you if 
further action is required on your part. 


REMAND

The statement of the case (SOC) indicates that service 
connection has been established for a spinal disc condition, 
rated 60 percent, and a urinary condition, rated 0 percent.  
It also notes that the veteran was rated 100 percent 
permanently and totally disabled from a service-connected 
condition, and that the veteran was not eligible for the 
Veteran's Millennium Health Care and Benefits Act.  

The veteran's VA claims folder and any original 
administrative file related to this claim are not associated 
with the record and appear to be at the VAMC in Gainesville, 
Florida.  The scant record contains only duplicate copies of 
December 12, 2001 medical records, the AOJ determination, the 
veteran's notice of disagreement (NOD), the SOC, VA Forms 9, 
646, and 8, and a brief from the veteran's service 
representative.  These records do not provide all necessary 
information required to decide this matter.

In the October 2001 SOC, it is noted that the veteran had VA 
treatment at the Gainesville VAMC on December 5th, 11th, and 
14th, and that he had private treatment for diarrhea on 
December 12th.  VA treatment records, which may have some 
bearing on this issue, are not on file.  

The veteran asserts that he sought private emergency room 
outpatient treatment because he was told by a VA doctor, 
(RSS, MD), that he was to go to the Citrus Memorial Hospital 
if an emergency was to arise.  He states he was not told of 
the fee program or informed of any program requirements.  He 
contends that he would have complied, as required, if he had 
known.  On his VA Form 9, the veteran reported that he had 
emergency room treatment for the same problem on two dates: 
December 12, 2001 and December 21, 2001.  He noted that VA 
paid for the second visit, but not the first.  He argues that 
VA should pay for the first visit for the same reasoning they 
paid for the second.  As the circumstances surrounding the 
veteran's December 21, 2001 treatment and VA's decision to 
cover the cost of this treatment are not clear, further 
development is needed. 

Therefore, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 (VCAA), in accordance with 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; implementing 
regulations; and any interpretative Court 
decisions.  The veteran and his 
representative should have the 
opportunity to respond.

2.  The AOJ should obtain and associate 
with the record the veteran's VA claims 
folder, administrative records pertaining 
to his December 21, 2001 emergency room 
outpatient treatment, and any original 
administrative file related to this claim 
(or complete copies thereof) maintained 
at the VAMC.  This includes any records 
of communication from VA doctors, and 
records of VA treatment received December 
5th, 11th, and 14th, 2001.  If any such 
records are not available, the AOJ should 
provide an explanation as to the reason 
why this is so.  

3.  With the veteran's assistance, the 
AOJ should obtain copies of records of 
the private emergency room treatment he 
received on December 21, 2001.

4.  After completion of the above and any 
additional development deemed necessary, 
the AOJ should readjudicate the claim.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review. 

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


